DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 02/23/2021 have been entered.  Claims 1-20 remain pending in the application
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sengstaken Jr. US 20170256155 in view of Feil US 20180324739.
Regarding claim 1, Sengstaken Jr. teaches A system, comprising: a beacon configured to transmit a plurality of data packets based upon a time-rate, wherein each data packet of the plurality of data packets comprise an identification number (Sengstaken Jr. US 20170256155 abstract; paragraph [0003]-[0008]; [0035]-[0040]; [0054]-[0056]; [0082]; figures 1-3 and 5-10;  One example embodiment provides a wireless hand hygiene compliance tracking system. The system includes a micro -zone transmitter device configured to transmit a first signal including data pertaining to a unique identifier associated with the micro -zone transmitter device and a type of the micro -zone transmitter device, wherein: the type of the micro -zone transmitter device is indicative of whether the micro -zone transmitter device is configured to be deployed at a patient zone, an unsanitary zone, a hand washing station zone, or a hand sanitizing station zone; and the first signal is of a frequency in at least one of a 902 MHz ISM band, a 915 MHz ISM band, an 869 MHz ISM band, an 894 MHz ISM band, and a 433 MHz ISM band. The system further includes a beacon tag device including a wireless receiver configured to receive the first signal including the data pertaining to the unique identifier associated with the micro -zone transmitter device and the type of the micro -zone transmitter device. The beacon tag device further includes a wireless transmitter configured to transmit a second signal of a frequency in an ISM band of between 2.4-2.485 GHz, wherein the second signal includes data pertaining to: a unique identifier associated with the beacon tag device; the unique identifier associated with the micro -zone transmitter device; the type of the micro -zone transmitter device; and either a hand hygiene compliance status or a hand hygiene non -compliance status………a proximity sensor configured to detect a physical presence of an individual tagged with the beacon tag device at the hand washing station zone; and a timer configured to track a time elapsed during detection of the physical presence of the individual tagged with the beacon tag device at the hand washing station zone (par. 5). Returning to FIG. 1, system 1000 further may include a gateway 200, which may be configured, in accordance with some embodiments, to receive data gathered from beacon tag(s) 10 and/or mZone transmitter(s) 100 and transmit that data to a server database 230 via interne 220.………Gateway 200 may be used to read all beacon signal(s) 32 from beacon tag(s) 10, all beacon signal(s) 132 from mZone transmitter(s) 100, and all mZone signals 142 from mZone transmitter(s) 100 within range and to forward the information over a network interface to internet 220 and server database 230. As noted above, in some instances, mZone transmitter 100 may transmit a beacon signal 132 including data pertaining to its operation, such as the current power level of its power supply 190. In accordance with some embodiments, gateway 200 may be configured to receive such a beacon signal 132 and relay information obtained therefrom to server database 230, providing for a mechanism by Which the integrity status of system 1000, in part or in whole, may be determined. Other suitable configurations for gateway 200 will depend on a given application and will be apparent in light of this disclosure (par. 82).).
However Sengstaken Jr. do teach the timer for tracking time but Sengstaken Jr. does not explicitly teaches the transmitting the plurality of data packets comprising: transmitting, at a first time, a first data packet comprising the identification number associated with the beacon and a first counter value associated with the first time  , , a second data packet comprising the identification number associated with the beacon and a second counter value associated with the second time.
Feil teaches the transmitting the plurality of data packets comprising: transmitting, at a first time, a first data packet comprising the identification number associated with the beacon and a first counter value associated with the first time  , , a second data packet comprising the identification number associated with the beacon and a second counter value associated with the second time (Feil US 20180324739 abstract; paragraph [0005]-[0015]; [0017]-[0018]; [0027]; [0031]; [0057]-[0061]; figures 1-2; In addition, there may be provision for, after the location information, including the counter reading ( time stamp), has been sorted according to the beacon identification number, a further time stamp generated by the server to be added in order to change from a relative to an absolute time scale, which is necessary for the further analyses. This applies in particular if the path of an object to be tracked is supposed to be recorded over a relatively long period, since the counter reading provided by the mobile beacon may already have overflowed in this case on account of its design as a short-term timer, which means that ambiguities may arise (par. 18). FIG. 2 shows the data traffic on the Bluetooth network by way of example. As depicted previously, the first beacon 18a sends a first identification signal S18a containing a beacon identification number UUID_a that is unique within the system 100. In addition to the beacon identification number UUID_a, a counter reading T_a is moreover transmitted. In the same way, a second identification signal S18b having a second beacon identification number UUID_b and the second counter reading T_b, a third identification signal S18c having a third beacon identification number UUID_c and a third counter reading T_c and a fourth identification signal S18d having a fourth beacon identification number UUID_d and a fourth counter reading T_d are sent. By way of example, the fourth counter reading T_d has the value 11100 at a first time T1, and the value 11101 at a second time T2, which follows the first state later. For the fourth beacon 18d, the transmission is depicted for each of all four Bluetooth modules 16a, 16b, 16c, 16d (par. 57).).
  It would have been obviously to one of ordinary skill the art at the time the invention was made to combine Sengstaken Jr. and Feil by comprising the teaching of Feil into the system of Sengstaken Jr.. The motivation to combine these arts is to include a beacon identification number UUID and counter from Feil reference into Sengstaken Jr. reference for identify an identification of a particular device among plurality device and record a time value when the signal transmitted.
Claims 2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sengstaken Jr. US 20170256155 in view of Feil US 20180324739 and further in view of Seyed Momen et al. US 20100117836.
Regarding claim 2, the combination of Sengstaken Jr. and Feil teach all the limitation in the claim 1.
The combination of Sengstaken Jr. and Feil do not explicitly teach the system of claim 1, comprising: a first device configured to: receive, from the beacon, the first data packet associated with a first event, comprising a first counter value; generate a first 
Seyed Momen et al. teach the system of claim 1, comprising: a first device configured to: receive, from the beacon, the first data packet associated with a first event, comprising a first counter value; generate a first message based upon the first counter value; and transmit the first message to a data processing station; and a second device configured to: receive, from the beacon, the second data packet associated with a second event, comprising a second counter value; generate a second message based upon the second counter value; and transmit the second message to the data processing station (Seyed Momen et al. US 20100117836 abstract; paragraph [0010]-[0024]; [0029]; [0063]; [0100]; [0191]; [0288]; figures 1-9; 14-16; 21-22 and 25;  The method comprises steps of detecting a change of zone of the wearable zone sensor; responsive to detecting a change of zone, starting a preset first timer; and responsive to expiration of the first timer, activating the alerting means (par. 10).  The method comprises a system for precisely defining zones around different patients, entrance ways, equipment and other specific areas where hand cleansing is needed. The method also comprises steps of starting a timer when the hand hygiene system is used; prompting for hand cleansing if the timer has expired when entering a zone; detecting the entry of a wearable zone sensor moving into a defined zone; and prompting for hand cleansing when entering a new patient zone or when leaving the room through a zone marking the entrance or leaving the bathroom (par 11).   In one aspect of the invention, a wearable tag or device is worn by a caregiver or other user in a hospital or other care facility. The wearable tag can detect and log when the caregiver enters or passes through predefined zones and can log when the caregiver sanitizes his hands by detecting activation of a dispensing unit. The dispensing units can be integral to the wearable unit or alternatively can be fixed dispensing units in which case the dispensing unit can transmit indication of the activation of the dispensing unit. In one preferred embodiment, the zones are defined by arrays of infrared (IR) transmitters. The arrays comprise one or more IR emitters with associated collimators/lenses/shields to clearly define a zone. The IR emitters in each zone are controlled by a zone transmitter which modulates the output of the emitters to produce a unique zone identifier (par. 63). Also provided is a processor module which is configured to receive at least one zone data message from the zone beacon, decode the zone data message to identify the zone location data portion and/or the zone type data portion; select a hygiene status subroutine according to an indexed correlation with the zone identify data portion and/or the first zone type data portion; and execute the selected hygiene status subroutine (par. 100).  According to the cited passages and figures, it’s clearly show the information indicate the person presence at some predefine zone is similar to the first data packet detect in real time and the information indicate the person use the hygiene station at the predefine zone is similar to the second data packet detect in real time.)
  It would have been obviously to one of ordinary skill the art at the time the invention was made to combine Sengstaken Jr. and Feil with Seyed Momen et al. by comprising the teaching of Seyed Momen et al. into the system of Sengstaken Jr. and Feil.  The motivation to combine these arts is to include the wearable tag and wearable zone sensor from Seyed Momen et al. reference into beacon signal with unique identification from Sengstaken Jr. and Feil reference for tracking the user moving zone to zone to determine user are compliance with hand sanitation.
Regarding claim 5, the combination of Sengstaken Jr., Feil and Seyed Momen et al. disclose the system of claim 2, comprising: a badge comprising the beacon, the badge assigned to an entity and configured to assist in tracking actions associated with the entity (Seyed Momen et al. US 20100117836 abstract; paragraph [0010]-[0024]; [0029]; [0063]; [0100]; [0191]; [0288]; figures 1-9; 14-16; 21-22 and 25; In one aspect of the invention, a wearable tag or device is worn by a caregiver or other user in a hospital or other care facility. The wearable tag can detect and log when the caregiver enters or passes through predefined zones and can log when the caregiver sanitizes his hands by detecting activation of a dispensing unit. The dispensing units can be integral to the wearable unit or alternatively can be fixed dispensing units in which case the dispensing unit can transmit indication of the activation of the dispensing unit. In one preferred embodiment, the zones are defined by arrays of infrared (IR) transmitters. The arrays comprise one or more IR emitters with associated collimators/lenses/shields to clearly define a zone. The IR emitters in each zone are controlled by a zone transmitter which modulates the output of the emitters to produce a unique zone identifier (par. 63).)
Regarding claim 6, the combination of Sengstaken Jr., Feil and Seyed Momen et al. disclose the system of claim 5, the first device configured to detect one or more entities in a room; the first event comprising the entity entering the room; the second device configured to detect one or more interactions with a dispense device; and the second event comprising the entity interacting with the dispense device (Seyed Momen et al. US 20100117836 abstract; paragraph [0010]-[0024]; [0029]; [0063]; [0100]; [0191]; [0288]; figures 1-9; 14-16; 21-22 and 25; The method comprises steps of detecting a change of zone of the wearable zone sensor; responsive to detecting a change of zone, starting a preset first timer; and responsive to expiration of the first timer, activating the alerting means (par. 10).  The method comprises a system for precisely defining zones around different patients, entrance ways, equipment and other specific areas where hand cleansing is needed. The method also comprises steps of starting a timer when the hand hygiene system is used; prompting for hand cleansing if the timer has expired when entering a zone; detecting the entry of a wearable zone sensor moving into a defined zone; and prompting for hand cleansing when entering a new patient zone or when leaving the room through a zone marking the entrance or leaving the bathroom (par 11).   In one aspect of the invention, a wearable tag or device is worn by a caregiver or other user in a hospital or other care facility. The wearable tag can detect and log when the caregiver enters or passes through predefined zones and can log when the caregiver sanitizes his hands by detecting activation of a dispensing unit. The dispensing units can be integral to the wearable unit or alternatively can be fixed dispensing units in which case the dispensing unit can transmit indication of the activation of the dispensing unit. In one preferred embodiment, the zones are defined by arrays of infrared (IR) transmitters. The arrays comprise one or more IR emitters with associated collimators/lenses/shields to clearly define a zone. The IR emitters in each zone are controlled by a zone transmitter which modulates the output of the emitters to produce a unique zone identifier (par. 63). Also provided is a processor module which is configured to receive at least one zone data message from the zone beacon, decode the zone data message to identify the zone location data portion and/or the zone type data portion; select a hygiene status subroutine according to an indexed correlation with the zone identify data portion and/or the first zone type data portion; and execute the selected hygiene status subroutine (par. 100).  According to the cited passages and figures, it’s clearly show the information indicate the person presence at some predefine zone is similar to the first data packet detect in real time and the information indicate the person use the hygiene station at the predefine zone is similar to the second data packet detect in real time.).  
Regarding claim 7, the combination of Sengstaken Jr., Feil and Seyed Momen et al. disclose the system of claim 6, the second device comprising an activity detector configured to activate a receiver of the second device responsive to detecting one or more interactions with the dispense device; and the receiver configured to receive the second data packet responsive to activation of the receiver (Seyed Momen et al. US 20100117836 abstract; paragraph [0010]-[0024]; [0029]; [0063]; [0100]; [0191]; [0288]; figures 1-9; 14-16; 21-22 and 25;  The method comprises steps of detecting a change of zone of the wearable zone sensor; responsive to detecting a change of zone, starting a preset first timer; and responsive to expiration of the first timer, activating the alerting means (par. 10).  The method comprises a system for precisely defining zones around different patients, entrance ways, equipment and other specific areas where hand cleansing is needed. The method also comprises steps of starting a timer when the hand hygiene system is used; prompting for hand cleansing if the timer has expired when entering a zone; detecting the entry of a wearable zone sensor moving into a defined zone; and prompting for hand cleansing when entering a new patient zone or when leaving the room through a zone marking the entrance or leaving the bathroom (par 11).   In one aspect of the invention, a wearable tag or device is worn by a caregiver or other user in a hospital or other care facility. The wearable tag can detect and log when the caregiver enters or passes through predefined zones and can log when the caregiver sanitizes his hands by detecting activation of a dispensing unit. The dispensing units can be integral to the wearable unit or alternatively can be fixed dispensing units in which case the dispensing unit can transmit indication of the activation of the dispensing unit. In one preferred embodiment, the zones are defined by arrays of infrared (IR) transmitters. The arrays comprise one or more IR emitters with associated collimators/lenses/shields to clearly define a zone. The IR emitters in each zone are controlled by a zone transmitter which modulates the output of the emitters to produce a unique zone identifier (par. 63). Also provided is a processor module which is configured to receive at least one zone data message from the zone beacon, decode the zone data message to identify the zone location data portion and/or the zone type data portion; select a hygiene status subroutine according to an indexed correlation with the zone identify data portion and/or the first zone type data portion; and execute the selected hygiene status subroutine (par. 100).  According to the cited passages and figures, it’s clearly show the information indicate the person presence at some predefine zone is similar to the first data packet detect in real time and the information indicate the person use the hygiene station at the predefine zone is similar to the second data packet detect in real time.).    
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sengstaken Jr. US 20170256155, in view of Feil US 20180324739, in view of Seyed Momen et al. US 20100117836 and further in view of Tenarvitz et al. US 20140180713.
Regarding claim 3, the combination of Sengstaken Jr., Feil and Seyed Momen et al. teach all the limitation in the claim 2.
The combination of Sengstaken Jr., Feil and Seyed Momen et al. do not explicitly teach the system of claim 2, the data processing station configured to: receive the first message; determine the first time based upon the first message; receive the second message; determine the second time based upon the second message; and P17-10239-US-NP35generate a time-length of an action based upon an evaluation of the first time and the second time.
Tenarvitz et al. teach the system of claim 2, the data processing station configured to: receive the first message; determine the first time based upon the first (Tenarvitz et al. US 20140180713 abstract; paragraph [0010]; [0031]; [0039]-[0040]; [0090]-[0102]; figures 1-11;  FIG. 11(b) illustrates a situation in which the caregiver enters the patient care room 60, for example, after the time prescribed by the first timer (e.g., 45 seconds) has elapsed since the last handwashing event. Alternatively, the embodiment of FIG. 11(b) may be regardless of initial hygiene-compliant status prior to entering the patient location area 60. In this scenario, upon the transceiver 63 sensing entry into the patient care room, a second timer starts. This timer can have a different time limit (e.g., 15 seconds) than the first timer of the dispenser 62. The caregiver will be flagged as " hygiene-compliant" if the caregiver activates a dispenser 64 within the limits of the second timer after entering the patient care room 60. If the caregiver is in the care room for a time longer than the second timer without activating the dispenser 64, the caregiver will be flagged as " hygiene-noncompliant." (par. 96) ).  
    It would have been obviously to one of ordinary skill the art at the time the invention was made to combine Sengstaken Jr., Feil and Seyed Momen et al. with Tenarvitz et al. by comprising the teaching of Tenarvitz et al. into the system of Sengstaken Jr., Feil and Seyed Momen et al..  The motivation to combine these arts is to include different time length associate at different activation detector in the different zone from Tenarvitz et al. reference into Sengstaken Jr., Feil and Seyed Momen et al. reference for determine user are compliance with hand sanitation if the user activate the detector at predefine zone within the given time length.
Regarding claim 4, the combination of Sengstaken Jr., Feil, Seyed Momen et al. and Tenarvitz et al. disclose the system of claim 3, the data processing station configured to determine compliance with a protocol by comparing the time-length of the action with a time-limit associated with the protocol (Tenarvitz et al. US 20140180713 abstract; paragraph [0010]; [0031]; [0039]-[0040]; [0090]-[0102]; figures 1-11; In FIG. 11(a), the caregiver first activates a dispenser 62 located outside of the patient care room. The transceiver in or around the dispenser 62 senses the activation of the dispenser 62 and scans to receive a wireless signal send from the personnel badge 33 that includes corresponding ID information. Activation of the dispenser also activates a first timer (e.g., 45 seconds) in which the caregiver can enter the patient care room 60 and remain flagged as " hygiene-compliant" without having to activate another dispenser, such as dispenser 64 located within the patient care room (par. 95). FIG. 11(b) illustrates a situation in which the caregiver enters the patient care room 60, for example, after the time prescribed by the first timer (e.g., 45 seconds) has elapsed since the last handwashing event. Alternatively, the embodiment of FIG. 11(b) may be regardless of initial hygiene-compliant status prior to entering the patient location area 60. In this scenario, upon the transceiver 63 sensing entry into the patient care room, a second timer starts. This timer can have a different time limit (e.g., 15 seconds) than the first timer of the dispenser 62. The caregiver will be flagged as " hygiene-compliant" if the caregiver activates a dispenser 64 within the limits of the second timer after entering the patient care room 60 (par. 96).).  
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sengstaken Jr. US 20170256155, in view of Feil US 20180324739, in view of Seyed Momen et al. US 20100117836 and further in view of Nix et al. US 20100123560.
Regarding claim 8, the combination of Sengstaken Jr., Feil and Seyed Momen et al. teach all the limitation in the claim 2.
The combination of Sengstaken Jr., Feil and Seyed Momen et al. do not explicitly teach the system of claim 2, the beacon configured to transmit the plurality of data packets using one or more first channels of a wireless system; the first device configured to: receive a first plurality of data packets of the plurality of data packets using the one or more first channels, the first plurality of data packets comprising the first data packet; P17-10239-US-NP36retain a second plurality of data packets of the first plurality of data packets, the second plurality of data packets comprising the first data packet and exceeding a first signal strength threshold; and transmit the first message to the data processing station using one or more second channels of the wireless system; and the second device configured to: receive the second data packet using the one or more first channels; and transmit the second message to the data processing station using the one or more second channels of the wireless system.
Nix et al. teach the system of claim 2, the beacon configured to transmit the plurality of data packets using one or more first channels of a wireless system; the first device configured to: receive a first plurality of data packets of the plurality of data packets using the one or more first channels, the first plurality of data packets (Nix et al. US 20100123560 abstract; paragraph [0004]-[0013]; [0041]-[0047]; [0055]-[0056]; figures 1-14; FIG. 7 is a graphical representation of one mode of operation of a system 700 for tracking device usage. In this embodiment, control unit 702 and/or entry /exit detection sensor 710 may function as router/coordinators. A user 704 carrying or wearing a tag 706 in the sleep mode is detected entering a room or area 708 by entry /exit detection sensor 710. The entry /exit detection sensor 710 generates signal 712, including a unit identifier. The signal 712 activates tag 706 which in turn generates a signal 714 received by entry /exit detection sensor 710. The signal generated by tag 706 includes the tag identification number or code which the entry /exit detector transmits in signal 716 along with a time stamp and a unit identification number or code to a site or central server 720 via a network bridge 718. The signal generated by entry /exit detection sensor 710 may be directional and/or range limited over area 708 such that only a tag 706 in area 708 is activated. The signal generated by entry /exit detection sensor 710 may be directional and/or range limited over area 708 such that only a tag 706 in area 708 is activated. For example, the power of the signal may be limited such that a tag must be within 5, 10 or 15 feet of the entry /exit detector in order to receive the signal (par. 55).); P17-10239-US-NP36retain a second plurality of data packets of the first plurality of data packets, the second plurality of data packets comprising the first data packet and exceeding a first signal strength threshold; and transmit the first message to the data processing station using one or more second channels of the wireless system; and the second device configured to: receive the second data packet using the one or more first channels; and transmit (Nix et al. US 20100123560 abstract; paragraph [0004]-[0013]; [0041]-[0047]; [0055]-[0056]; figures 1-14; As user 704 moves out of area 708, tag 706 returns to the sleep mode until reactivated. For example, if user 704 places his hands into proximity with a sensor 722 with a hand washing or cleansing station 724 a transmitter 726 responding to a signal from the sensor may generate a directional and/or range limited signal 728 to activate tag 706. Tag 706 responds with a signal received by control unit 702 with the tag identity code. Control unit 702 may then transmit the tag identification along with a time stamp and its unit identification to a site or central server 720 via network bridge 718. Upon receiving the tag identification, server 720 may access a database 730 to determine what information or content should be presented to user 704 on a display 732 associated with the particular device, for example, hand washing or cleansing station 724 (par. 56).).  
    It would have been obviously to one of ordinary skill the art at the time the invention was made to combine Sengstaken Jr., Feil and Seyed Momen et al. with Nix et al. by comprising the teaching of Nix et al. into the system of Sengstaken Jr., Feil and Seyed Momen et al..  The motivation to combine these arts is to provide the activation the tag when it move in to the detection area and return to sleep mode when it move out the detection area from Nix et al. reference into Sengstaken Jr., Feil and Seyed Momen et al. 
Regarding claims 9, the combination of Sengstaken Jr., Feil, Seyed Momen et al. and Nix et al. disclose the system of claim 8, the wireless system comprising a Bluetooth Low Energy system (Syyed Momen et al. US 20100117836 paragraph [0169]; [0216]; [0308 figures 1-9; 14-16; 21-22 and 25; The network may also be a wireless network or a combination of wired and wireless networks. The wireless network may operate under frequencies such as those dubbed `radio frequency` or "RF" using protocols such as the 802.11, TCP/IP, BLUE TOOTH and the like, or other well known Internet, wireless, satellite or cell packet protocols. While the assembly 10 collects location data from zone transmitters 26, the assembly may have the ability to determine its location within the facility by use of other locating methods, such as by global positioning system (GPS) protocols or variants or analogs thereof (par. 169).  Each hybrid sensor may communicate with the monitoring unit either by way of a wired communication path (such as a USB-HID class) or by a wireless communication path (such as the Bluetooth Class-2) It should be noted that Bluetooth Class-2 is a relatively low power wireless protocol and may be particularly desirable in healthcare settings (par. 308).).  
Regarding claims 10, the combination of Sengstaken Jr., Feil, Seyed Momen et al. and Nix et al. disclose the system of claim 1, comprising: a counter, connected to the beacon, configured to increment the counter value based upon a time interval between increments associated with the counter (Nix et al. US 20100123560 abstract; paragraph [0004]-[0013]; [0041]-[0047]; [0051]-[0056]; [0072]; figures 1-14; At step 606 a counter or timer is started to monitor the amount of time the tag wearer is in room 504. At step 610, a determination of whether the user has exited the room is made. If the user has exited the room, the process loops to step 620 where a log entry of the entry and exit is stored. At step 612 a function, such as utilization of a hand washing or cleansing station is detected. At step 614, the user identify is determined based on the identification code of 506 (par. 52).).  
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nix et al. US 20100123560 in view of Tenarvitz et al. US 20140180713 and further in view of Yoshiie et al. US 20190014442.
Regarding claim 11, Nix et al. teach A method, comprising: receiving, from a beacon, a first data packet, of a plurality of data packets and associated with a first event, comprising a first counter value; receiving, from the beacon (Nix et al. US 20100123560 abstract; paragraph [0004]-[0013]; [0041]-[0047]; [0052]-[0056]; figures 1-14; At step 606 a counter or timer is started to monitor the amount of time the tag wearer is in room 504. At step 610, a determination of whether the user has exited the room is made. If the user has exited the room, the process loops to step 620 where a log entry of the entry and exit is stored. At step 612 a function, such as utilization of a hand washing or cleansing station is detected. At step 614, the user identify is determined based on the identification code of 506 (par. 52).  FIG. 7 is a graphical representation of one mode of operation of a system 700 for tracking device usage. In this embodiment, control unit 702 and/or entry /exit detection sensor 710 may function as router/coordinators.  A user 704 carrying or wearing a tag 706 in the sleep mode is detected entering a room or area 708 by entry /exit detection sensor 710. The entry /exit detection sensor 710 generates signal 712, including a unit identifier. The signal 712 activates tag 706 which in turn generates a signal 714 received by entry /exit detection sensor 710. The signal generated by tag 706 includes the tag identification number or code which the entry /exit detector transmits in signal 716 along with a time stamp and a unit identification number or code to a site or central server 720 via a network bridge 718. The signal generated by entry /exit detection sensor 710 may be directional and/or range limited over area 708 such that only a tag 706 in area 708 is activated. The signal generated by entry /exit detection sensor 710 may be directional and/or range limited over area 708 such that only a tag 706 in area 708 is activated. For example, the power of the signal may be limited such that a tag must be within 5, 10 or 15 feet of the entry /exit detector in order to receive the signal (par. 55).).
Nix et al. do not explicitly teach a second data packet, of the plurality of data packets and associated with a second event, comprising a second counter value; and based upon at least one of a determination that the first data packet has a first signal strength exceeding a first signal strength threshold or a determination that the second data packet has a second signal strength exceeding a second signal strength signal, generating a time-length of an action based upon an evaluation of the first counter value of the first data packet and the second counter value of second data packet.
Tenarvitz et al. teach a second data packet, of the plurality of data packets and associated with a second event, comprising a second counter value; and generating a time-length of an action based upon an evaluation of the first counter value of the first data packet and the second counter value of second data packet (Tenarvitz et al. US 20140180713 abstract; paragraph [0010]; [0031]; [0039]-[0040]; [0090]-[0102]; figures 1-11; In FIG. 11(a), the caregiver first activates a dispenser 62 located outside of the patient care room. The transceiver in or around the dispenser 62 senses the activation of the dispenser 62 and scans to receive a wireless signal send from the personnel badge 33 that includes corresponding ID information. Activation of the dispenser also activates a first timer (e.g., 45 seconds) in which the caregiver can enter the patient care room 60 and remain flagged as " hygiene-compliant" without having to activate another dispenser, such as dispenser 64 located within the patient care room (par. 95). FIG. 11(b) illustrates a situation in which the caregiver enters the patient care room 60, for example, after the time prescribed by the first timer (e.g., 45 seconds) has elapsed since the last handwashing event. Alternatively, the embodiment of FIG. 11(b) may be regardless of initial hygiene-compliant status prior to entering the patient location area 60. In this scenario, upon the transceiver 63 sensing entry into the patient care room, a second timer starts. This timer can have a different time limit (e.g., 15 seconds) than the first timer of the dispenser 62. The caregiver will be flagged as " hygiene-compliant" if the caregiver activates a dispenser 64 within the limits of the second timer after entering the patient care room 60 (par. 96).).  
It would have been obviously to one of ordinary skill the art at the time the invention was made to combine Nix et al. and Tenarvitz et al. by comprising the teaching of Tenarvitz et al. into the method of Nix et al..  The motivation to combine these arts is to include different time length associate at different activation detector in the different zone from Tenarvitz et al. reference into Nix et al. reference for determine 
The combination of Nix et al. and Tenarvitz et al. do not explicitly teach based upon at least one of a determination that the first data packet has a first signal strength exceeding a first signal strength threshold or a determination that the second data packet has a second signal strength exceeding a second signal strength signal.
Yoshiie et al. teach based upon at least one of a determination that the first data packet has a first signal strength exceeding a first signal strength threshold or a determination that the second data packet has a second signal strength exceeding a second signal strength signal (Yoshiie et al. US 20190014442 abstract; paragraph [0005]-[0007]; [0018]; [0020]-[0022]; [0026]-[0027]; [0033]; [0036]; [0047]-[0051]; [0066]-[0069]; figures 1-10; FIG. 2 depicts an example of data stored in the first table 331. As depicted in FIG. 2, in the first table 331, pieces of beacon data, in which beacon IDs and values of RSSI are paired with each other, are stored in order of stronger RSSI from first place to third place in association with the time (par. 47).  As show in the figures 2 and 4 the beacon ID associate with the RSSI value corresponding to time from multiple location.).
It would have been obviously to one of ordinary skill the art at the time the invention was made to combine Nix et al. and Tenarvitz et al. with Yoshiie et al. by comprising the teaching of Yoshiie et al. into the method of Nix et al. and Tenarvitz et al..  The motivation to combine these arts is to include RSSI table associate with the beacon ID corresponding to time from Yoshiie et al. reference into Nix et al. and Tenarvitz et al. 
Regarding claim 12, the combination of Nix et al., Tenarvitz et al. and Yoshiie et al.  disclose the method of claim 11, comprising: determining compliance with a protocol by comparing the time-length of the action with a time-limit associated with the protocol; and generating a report based upon the time-length of the action and the compliance with the protocol (Tenarvitz et al. US 20140180713 abstract; paragraph [0010]; [0031]; [0039]-[0040]; [0090]-[0102]; figures 1-11; In FIG. 11(a), the caregiver first activates a dispenser 62 located outside of the patient care room. The transceiver in or around the dispenser 62 senses the activation of the dispenser 62 and scans to receive a wireless signal send from the personnel badge 33 that includes corresponding ID information. Activation of the dispenser also activates a first timer (e.g., 45 seconds) in which the caregiver can enter the patient care room 60 and remain flagged as " hygiene-compliant" without having to activate another dispenser, such as dispenser 64 located within the patient care room (par. 95). FIG. 11(b) illustrates a situation in which the caregiver enters the patient care room 60, for example, after the time prescribed by the first timer (e.g., 45 seconds) has elapsed since the last handwashing event. Alternatively, the embodiment of FIG. 11(b) may be regardless of initial hygiene-compliant status prior to entering the patient location area 60. In this scenario, upon the transceiver 63 sensing entry into the patient care room, a second timer starts. This timer can have a different time limit (e.g., 15 seconds) than the first timer of the dispenser 62. The caregiver will be flagged as " hygiene-compliant" if the caregiver activates a dispenser 64 within the limits of the second timer after entering the patient care room 60 (par. 96).)
Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nix et al. US 20100123560, in view of Seyed Momen et al. US 20100117836, in view of Tenarvitz et al. US 20140180713 and further in view of Yoshiie et al. US 20190014442.
Regarding claim 13, Nix et al. teach A method, comprising: receiving, by a first device, a first data packet comprising a first counter value from a beacon, wherein the beacon is configured to transmit a plurality of data packets based upon a time-rate, wherein each data packet of the plurality of data packets comprise an identification number associated with the beacon and a counter value associated with a time of transmission of the data packet; generating, using the first device, a first message based upon the first counter value; transmitting, using the first device, the first message to a data processing station (Nix et al. US 20100123560 abstract; paragraph [0004]-[0013]; [0041]-[0047]; [0052]-[0056]; figures 1-14; At step 606 a counter or timer is started to monitor the amount of time the tag wearer is in room 504. At step 610, a determination of whether the user has exited the room is made. If the user has exited the room, the process loops to step 620 where a log entry of the entry and exit is stored. At step 612 a function, such as utilization of a hand washing or cleansing station is detected. At step 614, the user identify is determined based on the identification code of 506 (par. 52).  FIG. 7 is a graphical representation of one mode of operation of a system 700 for tracking device usage. In this embodiment, control unit 702 and/or entry /exit detection sensor 710 may function as router/coordinators.  A user 704 carrying or wearing a tag 706 in the sleep mode is detected entering a room or area 708 by entry /exit detection sensor 710. The entry /exit detection sensor 710 generates signal 712, including a unit identifier. The signal 712 activates tag 706 which in turn generates a signal 714 received by entry /exit detection sensor 710. The signal generated by tag 706 includes the tag identification number or code which the entry /exit detector transmits in signal 716 along with a time stamp and a unit identification number or code to a site or central server 720 via a network bridge 718. The signal generated by entry /exit detection sensor 710 may be directional and/or range limited over area 708 such that only a tag 706 in area 708 is activated. The signal generated by entry /exit detection sensor 710 may be directional and/or range limited over area 708 such that only a tag 706 in area 708 is activated. For example, the power of the signal may be limited such that a tag must be within 5, 10 or 15 feet of the entry /exit detector in order to receive the signal (par. 55).).
Nix et al. do not explicitly teach; receiving, by a second device, a second data packet comprising a second counter value from the beacon; generating, using the second device, a second message based upon the second counter value; transmitting, using the second device, the second message to the data processing station; determining, using the data processing station, a first event associated with the first data packet based upon the first message; determining, using the data processing station, a first time associated with the first event based upon the first counter value; determining, using the data processing station, a second event associated with the second data packet based upon the second message; determining, using the data processing station, a second time associated with the second event based upon the second counter value; and based upon at least one of a determination that the first data packet has a first signal strength exceeding a first signal strength threshold or a determination that the second data packet has a second signal strength exceeding a second signal strength threshold, generating, using the data processing station, a time-length of an action based upon an evaluation of the first time and the second time.
Seyed Momen et al. teach receiving, by a second device, a second data packet comprising a second counter value from the beacon; generating, using the second device, a second message based upon the second counter value; transmitting, using the second device, the second message to the data processing station; determining, using the data processing station, a first event associated with the first data packet based upon the first message (Seyed Momen et al. US 20100117836 abstract; paragraph [0010]-[0024]; [0029]; [0063]; [0100]; [0191]; [0288]; figures 1-9; 14-16; 21-22 and 25;  The method comprises steps of detecting a change of zone of the wearable zone sensor; responsive to detecting a change of zone, starting a preset first timer; and responsive to expiration of the first timer, activating the alerting means (par. 10).  The method comprises a system for precisely defining zones around different patients, entrance ways, equipment and other specific areas where hand cleansing is needed. The method also comprises steps of starting a timer when the hand hygiene system is used; prompting for hand cleansing if the timer has expired when entering a zone; detecting the entry of a wearable zone sensor moving into a defined zone; and prompting for hand cleansing when entering a new patient zone or when leaving the room through a zone marking the entrance or leaving the bathroom (par 11).   In one aspect of the invention, a wearable tag or device is worn by a caregiver or other user in a hospital or other care facility. The wearable tag can detect and log when the caregiver enters or passes through predefined zones and can log when the caregiver sanitizes his hands by detecting activation of a dispensing unit. The dispensing units can be integral to the wearable unit or alternatively can be fixed dispensing units in which case the dispensing unit can transmit indication of the activation of the dispensing unit. In one preferred embodiment, the zones are defined by arrays of infrared (IR) transmitters. The arrays comprise one or more IR emitters with associated collimators/lenses/shields to clearly define a zone. The IR emitters in each zone are controlled by a zone transmitter which modulates the output of the emitters to produce a unique zone identifier (par. 63). Also provided is a processor module which is configured to receive at least one zone data message from the zone beacon, decode the zone data message to identify the zone location data portion and/or the zone type data portion; select a hygiene status subroutine according to an indexed correlation with the zone identify data portion and/or the first zone type data portion; and execute the selected hygiene status subroutine (par. 100).  According to the cited passages and figures, it’s clearly show the information indicate the person presence at some predefine zone is similar to the first data packet detect in real time and the information indicate the person use the hygiene station at the predefine zone is similar to the second data packet detect in real time.).
It would have been obviously to one of ordinary skill the art at the time the invention was made to combine Nix et al. and Seyed Momen et al. by comprising the teaching of Seyed Momen et al. into the method of Nix et al..  The motivation to Seyed Momen et al. reference into Nix et al. reference for tracking the user moving zone to zone to determine user are compliance with hand sanitation.
The combination of Nix et al. and Seyed Momen et al. do not explicitly teach determining, using the data processing station, a first time associated with the first event based upon the first counter value; determining, using the data processing station, a second event associated with the second data packet based upon the second message; determining, using the data processing station, a second time associated with the second event based upon the second counter value; and based upon at least one of a determination that the first data packet has a first signal strength exceeding a first signal strength threshold or a determination that the second data packet has a second signal strength exceeding a second signal strength threshold,  generating, using the data processing station, a time-length of an action based upon an evaluation of the first time and the second time.
Tenarvitz et al. teach determining, using the data processing station, a first time associated with the first event based upon the first counter value; determining, using the data processing station, a second event associated with the second data packet based upon the second message; determining, using the data processing station, a second time associated with the second event based upon the second counter value; and generating, using the data processing station, a time-length of an action based upon an evaluation of the first time and the second time (Tenarvitz et al. US 20140180713 abstract; paragraph [0010]; [0031]; [0039]-[0040]; [0090]-[0102]; figures 1-11; In FIG. 11(a), the caregiver first activates a dispenser 62 located outside of the patient care room. The transceiver in or around the dispenser 62 senses the activation of the dispenser 62 and scans to receive a wireless signal send from the personnel badge 33 that includes corresponding ID information. Activation of the dispenser also activates a first timer (e.g., 45 seconds) in which the caregiver can enter the patient care room 60 and remain flagged as " hygiene-compliant" without having to activate another dispenser, such as dispenser 64 located within the patient care room (par. 95). FIG. 11(b) illustrates a situation in which the caregiver enters the patient care room 60, for example, after the time prescribed by the first timer (e.g., 45 seconds) has elapsed since the last handwashing event. Alternatively, the embodiment of FIG. 11(b) may be regardless of initial hygiene-compliant status prior to entering the patient location area 60. In this scenario, upon the transceiver 63 sensing entry into the patient care room, a second timer starts. This timer can have a different time limit (e.g., 15 seconds) than the first timer of the dispenser 62. The caregiver will be flagged as " hygiene-compliant" if the caregiver activates a dispenser 64 within the limits of the second timer after entering the patient care room 60 (par. 96).).  
    It would have been obviously to one of ordinary skill the art at the time the invention was made to combine Nix et al. and Seyed Momen et al. with Tenarvitz et al. by comprising the teaching of Tenarvitz et al. into the method of Nix et al. and Seyed Momen et al..  The motivation to combine these arts is to include different time length associate at different activation detector in the different zone from Tenarvitz et al. reference into Nix et al. and Seyed Momen et al. reference for determine user are 
The combination of Nix et al., Seyed Momen et al. and Tenarvitz et al. do not explicitly teach based upon at least one of a determination that the first data packet has a first signal strength exceeding a first signal strength threshold or a determination that the second data packet has a second signal strength exceeding a second signal strength threshold.
Yoshiie et al. teach based upon at least one of a determination that the first data packet has a first signal strength exceeding a first signal strength threshold or a determination that the second data packet has a second signal strength exceeding a second signal strength threshold (Yoshiie et al. US 20190014442 abstract; paragraph [0005]-[0007]; [0018]; [0020]-[0022]; [0026]-[0027]; [0033]; [0036]; [0047]-[0051]; [0066]-[0069]; figures 1-10; FIG. 2 depicts an example of data stored in the first table 331. As depicted in FIG. 2, in the first table 331, pieces of beacon data, in which beacon IDs and values of RSSI are paired with each other, are stored in order of stronger RSSI from first place to third place in association with the time (par. 47).  As show in the figures 2 and 4 the beacon ID associate with the RSSI value corresponding to time from multiple location.).
    It would have been obviously to one of ordinary skill the art at the time the invention was made to combine Nix et al., Seyed Momen et al. and Tenarvitz et al. with Yoshiie et al. by comprising the teaching of Yoshiie et al. into the method of Nix et al., Seyed Momen et al. and Tenarvitz et al..  The motivation to combine these arts is to include RSSI table associate with the beacon ID corresponding to time from Yoshiie et al. reference into Nix et al., Seyed Momen et al. and Tenarvitz et al. reference for determine a strong RSSI location among multiple location.
Regarding claim 14, the combination of Nix et al., Seyed Momen et al., Tenarvitz et al. and Yoshiie et al. disclose the method of claim 13, comprising: determining, using the data processing station, compliance with a protocol by comparing the time-length of the action with a time-limit associated with the protocol (Tenarvitz et al. US 20140180713 abstract; paragraph [0010]; [0031]; [0039]-[0040]; [0090]-[0102]; figures 1-11; In FIG. 11(a), the caregiver first activates a dispenser 62 located outside of the patient care room. The transceiver in or around the dispenser 62 senses the activation of the dispenser 62 and scans to receive a wireless signal send from the personnel badge 33 that includes corresponding ID information. Activation of the dispenser also activates a first timer (e.g., 45 seconds) in which the caregiver can enter the patient care room 60 and remain flagged as " hygiene-compliant" without having to activate another dispenser, such as dispenser 64 located within the patient care room (par. 95). FIG. 11(b) illustrates a situation in which the caregiver enters the patient care room 60, for example, after the time prescribed by the first timer (e.g., 45 seconds) has elapsed since the last handwashing event. Alternatively, the embodiment of FIG. 11(b) may be regardless of initial hygiene-compliant status prior to entering the patient location area 60. In this scenario, upon the transceiver 63 sensing entry into the patient care room, a second timer starts. This timer can have a different time limit (e.g., 15 seconds) than the first timer of the dispenser 62. The caregiver will be flagged as " hygiene-compliant" if the caregiver activates a dispenser 64 within the limits of the second timer after entering the patient care room 60 (par. 96).).  
Regarding claim 15, the combination of Nix et al., Seyed Momen et al., Tenarvitz et al. and Yoshiie et al. disclose the method of claim 14, comprising:  P17-10239-US-NP38generating a report based upon the time-length of the action and the compliance with the protocol (Tenarvitz et al. US 20140180713 abstract; paragraph [0010]; [0031]; [0039]-[0040]; [0090]-[0102]; figures 1-11; In FIG. 11(a), the caregiver first activates a dispenser 62 located outside of the patient care room. The transceiver in or around the dispenser 62 senses the activation of the dispenser 62 and scans to receive a wireless signal send from the personnel badge 33 that includes corresponding ID information. Activation of the dispenser also activates a first timer (e.g., 45 seconds) in which the caregiver can enter the patient care room 60 and remain flagged as " hygiene-compliant" without having to activate another dispenser, such as dispenser 64 located within the patient care room (par. 95). FIG. 11(b) illustrates a situation in which the caregiver enters the patient care room 60, for example, after the time prescribed by the first timer (e.g., 45 seconds) has elapsed since the last handwashing event. Alternatively, the embodiment of FIG. 11(b) may be regardless of initial hygiene-compliant status prior to entering the patient location area 60. In this scenario, upon the transceiver 63 sensing entry into the patient care room, a second timer starts. This timer can have a different time limit (e.g., 15 seconds) than the first timer of the dispenser 62. The caregiver will be flagged as " hygiene-compliant" if the caregiver activates a dispenser 64 within the limits of the second timer after entering the patient care room 60 (par. 96).).  
Regarding claim 16, the combination of Nix et al., Seyed Momen et al., Tenarvitz et al. and Yoshiie et al. disclose the method of claim 13, the beacon comprised within a badge that is assigned to an entity and is configured to assist in tracking actions associated with the entity (Seyed Momen et al. US 20100117836 abstract; paragraph [0010]-[0024]; [0029]; [0063]; [0100]; [0191]; [0288]; figures 1-9; 14-16; 21-22 and 25; In one aspect of the invention, a wearable tag or device is worn by a caregiver or other user in a hospital or other care facility. The wearable tag can detect and log when the caregiver enters or passes through predefined zones and can log when the caregiver sanitizes his hands by detecting activation of a dispensing unit. The dispensing units can be integral to the wearable unit or alternatively can be fixed dispensing units in which case the dispensing unit can transmit indication of the activation of the dispensing unit. In one preferred embodiment, the zones are defined by arrays of infrared (IR) transmitters. The arrays comprise one or more IR emitters with associated collimators/lenses/shields to clearly define a zone. The IR emitters in each zone are controlled by a zone transmitter which modulates the output of the emitters to produce a unique zone identifier (par. 63).).
Regarding claim 17, the combination of Nix et al., Seyed Momen et al., Tenarvitz et al. and Yoshiie et al. disclose the method of claim 14, the first device configured to detect one or more entities in a room; the first event comprising the entity entering the room; the second device configured to detect one or more interactions with (Seyed Momen et al. US 20100117836 abstract; paragraph [0010]-[0024]; [0029]; [0063]; [0100]; [0191]; [0288]; figures 1-9; 14-16; 21-22 and 25;  The method comprises steps of detecting a change of zone of the wearable zone sensor; responsive to detecting a change of zone, starting a preset first timer; and responsive to expiration of the first timer, activating the alerting means (par. 10).  The method comprises a system for precisely defining zones around different patients, entrance ways, equipment and other specific areas where hand cleansing is needed. The method also comprises steps of starting a timer when the hand hygiene system is used; prompting for hand cleansing if the timer has expired when entering a zone; detecting the entry of a wearable zone sensor moving into a defined zone; and prompting for hand cleansing when entering a new patient zone or when leaving the room through a zone marking the entrance or leaving the bathroom (par 11).   In one aspect of the invention, a wearable tag or device is worn by a caregiver or other user in a hospital or other care facility. The wearable tag can detect and log when the caregiver enters or passes through predefined zones and can log when the caregiver sanitizes his hands by detecting activation of a dispensing unit. The dispensing units can be integral to the wearable unit or alternatively can be fixed dispensing units in which case the dispensing unit can transmit indication of the activation of the dispensing unit. In one preferred embodiment, the zones are defined by arrays of infrared (IR) transmitters. The arrays comprise one or more IR emitters with associated collimators/lenses/shields to clearly define a zone. The IR emitters in each zone are controlled by a zone transmitter which modulates the output of the emitters to produce a unique zone identifier (par. 63). Also provided is a processor module which is configured to receive at least one zone data message from the zone beacon, decode the zone data message to identify the zone location data portion and/or the zone type data portion; select a hygiene status subroutine according to an indexed correlation with the zone identify data portion and/or the first zone type data portion; and execute the selected hygiene status subroutine (par. 100).  According to the cited passages and figures, it’s clearly show the information indicate the person presence at some predefine zone is similar to the first data packet detect in real time and the information indicate the person use the hygiene station at the predefine zone is similar to the second data packet detect in real time.).  
Regarding claim 18, the combination of Nix et al., Seyed Momen et al., Tenarvitz et al. and Yoshiie et al. disclose the method of claim 13, the beacon configured to transmit the plurality of data packets using one or more first channels of a wireless system; the receiving the first data packet by the first device performed using the one or more first channels; and the transmitting the first message to the data processing station performed using one or more second channels of the wireless system (Nix et al. US 20100123560 abstract; paragraph [0004]-[0013]; [0041]-[0047]; [0055]-[0056]; figures 1-14; FIG. 7 is a graphical representation of one mode of operation of a system 700 for tracking device usage. In this embodiment, control unit 702 and/or entry /exit detection sensor 710 may function as router/coordinators. A user 704 carrying or wearing a tag 706 in the sleep mode is detected entering a room or area 708 by entry /exit detection sensor 710. The entry /exit detection sensor 710 generates signal 712, including a unit identifier. The signal 712 activates tag 706 which in turn generates a signal 714 received by entry /exit detection sensor 710. The signal generated by tag 706 includes the tag identification number or code which the entry /exit detector transmits in signal 716 along with a time stamp and a unit identification number or code to a site or central server 720 via a network bridge 718. The signal generated by entry /exit detection sensor 710 may be directional and/or range limited over area 708 such that only a tag 706 in area 708 is activated. The signal generated by entry /exit detection sensor 710 may be directional and/or range limited over area 708 such that only a tag 706 in area 708 is activated. For example, the power of the signal may be limited such that a tag must be within 5, 10 or 15 feet of the entry /exit detector in order to receive the signal (par. 55).).  
Regarding claim 19, the combination of Nix et al., Seyed Momen et al., Tenarvitz et al. and Yoshiie et al. disclose the method of claim 18, the receiving the second data packet by the second device performed using the one or more first channels; and the transmitting the second message to the data processing station performed using the one or more second channels (Nix et al. US 20100123560 abstract; paragraph [0004]-[0013]; [0041]-[0047]; [0052]-[0056]; figures 1-14; As user 704 moves out of area 708, tag 706 returns to the sleep mode until reactivated. For example, if user 704 places his hands into proximity with a sensor 722 with a hand washing or cleansing station 724 a transmitter 726 responding to a signal from the sensor may generate a directional and/or range limited signal 728 to activate tag 706. Tag 706 responds with a signal received by control unit 702 with the tag identity code. Control unit 702 may then transmit the tag identification along with a time stamp and its unit identification to a site or central server 720 via network bridge 718. Upon receiving the tag identification, server 720 may access a database 730 to determine what information or content should be presented to user 704 on a display 732 associated with the particular device, for example, hand washing or cleansing station 724 (par. 56).).  
Regarding claim 20, the combination of Nix et al., Seyed Momen et al., Tenarvitz et al. and Yoshiie et al. disclose the method of claim 19, the wireless system comprising a Bluetooth Low Energy system (Syyed Momen et al. US 20100117836 paragraph [0169]; [0216]; [0308 figures 1-9; 14-16; 21-22 and 25; The network may also be a wireless network or a combination of wired and wireless networks. The wireless network may operate under frequencies such as those dubbed `radio frequency` or "RF" using protocols such as the 802.11, TCP/IP, BLUE TOOTH and the like, or other well known Internet, wireless, satellite or cell packet protocols. While the assembly 10 collects location data from zone transmitters 26, the assembly may have the ability to determine its location within the facility by use of other locating methods, such as by global positioning system (GPS) protocols or variants or analogs thereof (par. 169).  Each hybrid sensor may communicate with the monitoring unit either by way of a wired communication path (such as a USB-HID class) or by a wireless communication path (such as the Bluetooth Class-2) It should be noted that Bluetooth Class-2 is a relatively low power wireless protocol and may be particularly desirable in healthcare settings (par. 308).).
Response to Arguments
Applicant's arguments filed on 02/23/2021 have been fully considered but they are not persuasive. In the remarks applicant argues in substance:
Applicant argument:  applicant argues that the previously cited references in the office action mailed out on 10/23/2020 failed to teach, suggest or disclose the amendment as amended in the independent claims 1, 11 and 13.
Examiner response: The presented arguments are rendered moot in view of the new ground rejection necessitated by amendments initiated by applicant.  Please see above rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683